United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1863
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Leonard Martin Cosimo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: January 9, 2017
                             Filed: January 13, 2017
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       Police encountered Leonard Cosimo during a February 2015 warrant search at
a residence in Des Moines, Iowa. Cosimo consented to a search of his truck, where
police discovered a loaded .45 caliber handgun with an obliterated serial number and
a black bag containing two grams of marijuana, four grams of methamphetamine,
oxycodone and ecstasy pills, and drug trafficking paraphernalia. With prior felony
convictions for drug, weapon, theft, and counterfeiting offenses, Cosimo was charged
with and pleaded guilty to one count of being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1).

       At sentencing, the district court1 determined that Cosimo’s guidelines range
was 110 to 120 months in prison. Cosimo argued that his admirable military career
and substantial cooperation in drug trafficking investigations warranted a downward
variance. The government confirmed that Cosimo had admitted possessing the
contraband found in his truck, provided the names of his methamphetamine sources,
and then assisted in two methamphetamine trafficking investigations. However, he
continued to engage in drug trafficking while cooperating, which reduced the
usefulness of his assistance; withheld information pertaining to drug trafficking in
Des Moines; and even arranged drug transactions from jail with the help of his wife
after his June 2015 arrest. The government also noted that it granted Cosimo a
significant “charge bargain” by declining to charge him for controlled substance
violations. The district court granted Cosimo a downward variance and sentenced
him to 96 months in prison.

       Cosimo appeals, arguing that the 96-month sentence is substantively
unreasonable because his substantial assistance warranted a significantly greater
downward variance. “Our review of the substantive reasonableness of a sentence for
abuse of discretion is highly deferential.” United States v. Roberts, 747 F.3d 990,
992 (8th Cir. 2014). “Where a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” United States v. Deering, 762 F.3d
783, 787 (8th Cir. 2014) (quotation omitted). Here, the district court expressly
considered each of the 18 U.S.C. § 3553(a) sentencing factors. The court noted


      1
        The Honorable John A. Jarvey, Chief Judge of the United States District
Court for the Southern District of Iowa.

                                         -2-
Cosimo’s extensive criminal history and the seriousness of the offense -- unlawful
possession of a firearm in the course of drug distribution. The court considered
Cosimo’s substantial assistance but noted the “enormous” benefit Cosimo received
from the government’s decision not to charge him with a controlled substance
offense, and his continued criminal activity while cooperating. After careful review
of the sentencing record, we conclude that the court in granting a significant
downward variance did not abuse its substantial sentencing discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -3-